Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1-5, 8-13, 15-16, 18, and 20 have been amended, Claims 6-7, 14, 17, and 19 have been cancelled, and Claims 21-25 are newly added.  An action on the merit follows.  

Response to Arguments
35 USC 103
	Applicant argues that the cited art of the Non-Final fails to explicitly disclose every element of Applicant’s invention.  Examiner has performed an updated search and has addressed the amended direction of Applicant’s invention with the cited art provided in the action below.  
35 USC 101
	Applicant first argues that the claims are not directed towards an abstract idea.  Examiner respectfully disagrees.  Examiner first notes that the determining of a geofence may be performed in the mind or via pen and paper in view of the pending claims and specification.  For example, Applicant’s specification in paragraph [0018] discloses generating a virtual perimeter (i.e. a geofence) but does not detail any structural elements associated with the geofence (i.e. displaying the geofence on an interface).  For at least the foregoing reasons, Examiner maintains that the generation of the geofence is part of an abstract idea.  
	Applicant further argues that the claims amount to significantly more under Step 2B of the 2019 PEG.  Examiner respectfully disagrees.  Examiner notes that in view of MPEP 2106.05 the receiving of the sensor data amounts to mere data collection which is not sufficient to provide inventive concept to a claim.  Further, programming a computer to make cycle time determinations is insufficient to overcome an eligibility rejection in view of Alice.  Accordingly, Examiner maintains the position taken in the rejection below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 20, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 20, and 22-23 disclose location sensors onboard the haul truck and equipment.  Applicant’s specification has been searched in its entirety, and Examiner finds no indication that Applicant had possession of location sensors onboard the haul truck/equipment at the time of filing.  Applicant’s specification details receiving GPS signals in [0019] [0023] [0042] [0056], but these disclosures do not discuss sensory equipment on board the haul trucks or tracked equipment.  Accordingly, the specification does not demonstrate Applicant’s possession of the noted subject matter at the time of filing the invention.  The claims therefore include new matter.  
Claims 1, 20, and 22-23 are therefore rejected for new matter.  Claims 2-5 depend on Claim 1 and are therefore also rejected for new matter.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-13, 15-16, 18, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Exemplary Claim 1 substantially recites:  a method of determining a cycle time for a haul truck, the method comprising:  generating a first geofence that extends around a material plant; receiving first position information indicative of a first material plant checkpoint in which the haul truck enters the first geofence at a first instance; receiving, via a first location sensor onboard a machine, second position information indicative of a first position of the machine at a worksite; generating, based at least in part on the second position information, a second geofence that extends around the machine; receiving, via the first location sensor onboard the machine, third position information indicative of a second position of the machine at the worksite, the second position being different than the first position; generating, based at least in part on the third position information, the second geofence that extends around the machine; receiving, via a second location sensor onboard the haul truck, fourth position information indicative of a first machine checkpoint in which the haul truck enters the second geofence; receiving fifth position information indicative of a second material plant checkpoint in which the haul truck enters the first geofence at a second instance; creating an association between the first material plant checkpoint and the second material plant checkpoint; and determining the equipment cycle time based at least partly on a first time associated with the first material plant checkpoint and a second time associated with the second material plant checkpoint.  
The recited limitations cover performance that, under the broadest reasonable interpretation, amount subject matter that may be performed in the mind, but for the recitation of generic computer components.  That is, other than reciting device/processor/memory (Claims 8 and 15), equipment/haul truck, and the reception of position information via location sensors, nothing in the claim precludes the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update).  For example, but for the recited elements, the limitations in the context of the claims cover determining cycle times for work vehicles based on time and location.  Accordingly, Claim 1 recites an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, Claim 1 implements additional elements of device/processor/memory (Claims 8 and 15), equipment/haul truck, and the reception of position information via location sensors to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of determining cycle data), add insignificant extra-solution activity to the abstract idea (i.e. sending and receiving/collecting position and time data), and generally link the use of the judicial exception to a particular technological environment or field of use (work vehicle management) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, Claim 1 does not present a technical solution to a technical problem, but rather, uses generic elements to determine cycle time for a work vehicle.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claim is therefore directed to an abstract idea.  
               The additional elements identified in Claim 1 are not sufficient to amount to significantly more than the abstract idea.  Processors, memories, and computing devices with corresponding processing, programming, and storing functions have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59 (2014).  Similarly, receiving and collecting data falls under mere data gathering with an insignificant application.  See MPEP 2106.05 (g) (“Insignificant Extra-Solution Activity).  Further, applying conventional communication features (i.e. sending and receiving) does not overcome the rejection in light of MPEP 2106.05 (h) (Field of Use and Technological Environment), as a computer that receives and sends information over a network is directed towards a field of use activity.  Additionally, collecting position data via location sensors amounts to mere data gathering and is insufficient to demonstrate inventive concept in the claims.  MPEP 2106.05.  Moreover, the equipment is recited as incidental to the invention of determining work cycle times and therefore does not demonstrate inventive concept.  Id (citing Flook in demonstrating that adding an incidental or token addition to a claim to alarm limits does not render the claim patent eligible when the incidental addition does not alter or affect how the process steps of calculating the alarm limit value are performed).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 8 is therefore ineligible.  
Claims 8 and 15 recite substantially similar elements and limitations to Claim 1 mutatis mutandis.  As such, the analysis for Claim 1 applies equally to Claims 8 and 15.  Claims 8 and 15 are therefore ineligible.  
Dependent Claims 2-5, 9-13, 16, 18, and 20-25 do not add “significantly more” to the ineligibility of Claims 1, 8, and 15, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 2-5, 9-13, 16, 18, and 20-25 cover subject matter that, under the broadest reasonable interpretation, amount to subject matter viewed as mental activities but for the generic components discussed in Claims 1, 8, and 15 above.  The analysis for Claims 1, 8, and 15 therefore applies to Dependent Claims 2-5, 9-13, 16, 18, and 20-25.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Claims 13 and 20 recite a signal received from a global positioning system (GPS).  Receiving data is viewed as mental concepts.  See MPEP 2106.04 (a) (2) (III) (receiving/collecting data via devices may be mental concepts).  The abstract idea is not integrated into a practical application as the additional element of receiving GPS data is claimed at a high level of generality.  Claims 13 and 20 are therefore directed to an abstract idea.  The reception of a GPS signal is not sufficient to amount to significantly more than the abstract idea because devices for receiving signals have been rendered basic computer functions and well-understood, conventional, and routine activity by the courts.  MPEP 2106.05; TLI Communications v. AV Auto, 823 F.3d 607, 614 (Fed. Cir. 2016).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in the respective combination the same as when separate.  Claims 13 and 20 therefore lack inventive concept and are thus ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9, 13, 15-16, 20-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Patent Application Publication No. 20160053460) in view of Walton (U.S. Patent Application Publication No. 20160048795) and Hanna (U.S. Patent Application Publication No. 20210099828) (support from Provisional filing 9/30/2019).

	As per Claims 1, 8, and 15, Singh et al. disclose a method of determining a cycle time for an equipment (Singh et al. disclose a method for automatically controlling the operation of a work vehicle including monitoring cycle times for moving the work vehicle between first and second locations (Abstract) (FIGs. 4, 5) and a processor and memory for effecting the same (FIG. 3) [0025]), comprising:
	receiving first position information indicative of a first material plant checkpoint in which the haul truck exits at a first instance (Singh et al. disclose receiving time data associated with a first location at a source of material to be moved [0034] and moving a work vehicle from the first location to the second location [0037]);
	receiving fourth position information indicative of a first machine checkpoint in which the haul truck exits (Singh et al. disclose a second location where the material is to be moved [0034] and receiving associated time data related to the movement to the second location where the material is to be unloaded [0037].  Additionally, Singh et al. teach recording work vehicle data for a plurality of cycles between the locations [0036-0037]);
	receiving fifth position information indicative of a second material plant checkpoint in which the haul truck enters at a second instance (Singh et al. disclose returning to the first location holding the source of material to be moved such that the work vehicle may pick up another load [0034] [0037].  Additionally, Singh et al. teach recording work vehicle data for a plurality of cycles between the locations [0036-0037]);
	creating an association between the first material plant checkpoint and the second material plant checkpoint (Singh et al. disclose monitoring time to move from the first location to the second location and then the second location back to the first location for cycle time determinations [0043]);
	determining the cycle time based at least partly on a first time associated with the first material plant checkpoint and a second time associated with the second material plant checkpoint (Singh et al. disclose the controller averaging all the cycle times recorded to determine an overall average cycle time for moving the work vehicle between the first location and the second location [0034] [0037] [0043]).
	Singh et al. do not explicitly disclose a first material plant checkpoint in which the haul truck enters the first geofence and a first machine checkpoint in which the haul truck enters the second geofence.  That is, Singh et al. track when the work vehicle leaves the first material plant checkpoint.  However, Walton does teach using entry and exit data in a related art for monitoring work cycles of work vehicles (Abstract) [0019] [0046].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with a first material plant checkpoint in which the haul truck enters the first geofence and a first machine checkpoint in which the haul truck enters the second geofence as seen in Walton in order to improve efficiency and productivity in system scheduling (Please see Walton at paragraph [0019]).  One having ordinary skill in the art would be motivated to make this modification in order to increase the accuracy in detecting timing events, thereby decreasing error in recording cycle times, and thus enhancing system use.  These inventions when viewed in a combined state would yield predictable results in monitoring work cycles of work vehicles.  
	Singh et al. do not explicitly disclose first geofence and second geofence.  That is, Singh et al. do not explicitly disclose geofences.  However, Walton does teach geofences to establish zones in a related art of work cycle management for work vehicles (Abstract) [0019] [0046] [0056] [0060].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the regions of Singh et al. with geofence as seen in Walton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating monitoring of work cycles for work vehicles.   
	Singh et al. do not explicitly disclose but Hanna does teach receiving, via a first location sensor onboard a machine, second position information indicative of a first position of the machine at a worksite; generating, based at least in part on the second position information, a second geofence that extends around the machine; receiving, via the first location sensor onboard the machine, third position information indicative of a second position of the machine at the worksite, the second position being different than the first position; generating, based at least in part on the third position information, the second geofence that extends around the machine (Hanna teaches a related art of cycle time determinations [0049-0051] whereby geofences are updated dynamically based on machine movement at a job site [0048-0051] and using location sensors onboard (Claim 9)); and via a second location sensor onboard the haul truck (Claim 9).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with the limitations of Hanna in order to mitigate the need for manual updates to geofences [0011] thereby enhancing location tracking of machinery [0012-0013].  

	As per Claims 2, 9, and 16, Singh et al. do not explicitly disclose but Walton does teach determining that ticket information is available for the first material plant checkpoint and the second material plant checkpoint (Walton teaches that asset data (such as vehicles) may or may not be collected regularly [0046-0047]); determining the first time associated with the first material plant checkpoint and the time associated with the second material plant checkpoint based at least partly on the ticket information being available (Walton teaches using entry and exit times for various zones to establish cycle data for the system (FIG. 7)).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with determining that ticket information is available for the first material plant checkpoint and the second material plant checkpoint (Walton teaches that asset data (such as vehicles) may or may not be collected regularly [0046-0047]); determining the first time associated with the first material plant checkpoint and the time associated with the second material plant checkpoint based at least partly on the ticket information being available as seen in Walton in order to improve efficiency and productivity in system scheduling (Please see Walton at paragraph [0019]).  One having ordinary skill in the art would be motivated to make this modification in order to increase system transparency and thus decrease error in cycle calculations.  These inventions when viewed in a combined state would yield predictable results in facilitating work cycle determinations.  

	As per Claims 13, and 20, Singh et al. do not explicitly disclose but Walton does teach at least one of the first position information, the second position information, the third position information, the fourth position information, or the fifth position information is each based at least partly on information in a signal received from a global positioning system (GPS) (Walton teaches position data between various work zones including GPS data [0076]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with the first position information, the second position information and the third position information are each based at least partly on information in a signal received from a global positioning system as seen in Walton in order to provide more accuracy in positioning data, thereby decreasing system error, and thus enhancing the cycle determination data.  One having ordinary skill in the art would be motivated to make this modification in order to decrease efforts in identifying position data, thereby decreasing time in system calculations, and thus increase system usability.  These inventions when viewed in a combined state would yield predictable results in monitoring cycle times for work vehicles.  
	Singh et al. do not explicitly disclose but Hanna does teach GPS onboard the equipment (Claim 9).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include GPS onboard the equipment as taught by Hanna in the system of Singh et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in tracking work equipment.  

	As per Claim 21, Singh et al. teach determining, based at least partly on the cycle time, at least one of:  an amount of material to be deposited in the haul truck; a number of haul trucks to be dispatched for transporting the material to the worksite, or a time interval associated with dispatching the haul trucks to the worksite (Singh et al. teach determining an average work cycle time based on the determined cycle time [0037]).  

	As per Claim 22, Singh et al. teach receiving sixth position information indicative of a second machine checkpoint in which the haul truck exits, and wherein determining the cycle time is further based at least partly on receiving the fourth position information and the sixth position information (Singh et al. teach recording work vehicle data for a plurality of cycles between the locations [0036-0037] and determining cycle times and average cycle times [0034] [0037]).
Singh et al. do not explicitly disclose the second geofence.  That is, Singh et al. do not explicitly disclose geofences.  However, Walton does teach geofences to establish zones in a related art of work cycle management for work vehicles (Abstract) [0019] [0046] [0056] [0060].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the regions of Singh et al. with geofence as seen in Walton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating monitoring of work cycles for work vehicles.   
	Singh et al. do not explicitly disclose but Hanna does teach via the second location sensor onboard the haul truck (Claim 9).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include GPS onboard the equipment as taught by Hanna in the system of Singh et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in tracking work equipment.  

As per Claim 24, Singh et al. teach receiving fourth position information indicative of a first position of the machine; and receiving fifth position indicative of a second position of the machine, wherein determining the movement of the machine is based at least in part on the fourth position information and the fifth position information (Singh et al. disclose a location(s) where the material is to be moved [0034] and receiving associated time data related to the movement to the second location where the material is to be unloaded [0037].  Additionally, Singh et al. teach recording work vehicle data for a plurality of cycles between the locations [0036-0037]).

As per Claim 25, Singh et al. teach receiving fourth position information indicative of a second machine checkpoint in which the equipment exits, and wherein determining that the first material plant checkpoint and the second material plant checkpoint are associated with the equipment is based at least in part on the second position information and the fourth position information (Singh et al. teach recording work vehicle data for a plurality of cycles between the locations [0036-0037] and determining cycle times and average cycle times based on determined position and location information [0034] [0037]).
	Singh et al. do not explicitly disclose but Hanna does teach the updated machine geofence [0011-0013].   
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with the limitations of Hanna in order to mitigate the need for manual updates to geofences [0011] thereby enhancing location tracking of machinery [0012-0013].  

Claims 3-5, 10-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Patent Application Publication No. 20160053460) in view of Walton (U.S. Patent Application Publication No. 20160048795), Hanna (U.S. Patent Application Publication No. 20210099828), and Natucci et al. (U.S. Patent No. 9998866).  

As per Claims 3 and 10, Singh et al. teach receiving sixth position information, indicative of a third material plant checkpoint in which the haul truck enters (Singh et al. teach recording work vehicle data for a plurality of cycles between the locations [0036-0037]).  
Singh et al. do not explicitly disclose the first geofence.  That is, Singh et al. do not explicitly disclose geofences.  However, Walton does teach geofences to establish zones in a related art of work cycle management for work vehicles (Abstract) [0019] [0046] [0056] [0060].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the regions of Singh et al. with geofence as seen in Walton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating monitoring of work cycles for work vehicles.   
Singh et al. teach the third material plant checkpoint as above.  Singh et al. do not explicitly disclose but Natucci et al. in a related art of asset tracking do teach and based at least partly on duration associated with the sixth position information, determining that the sixth position information is not actually indicative of the checkpoint (Natucci et al. teach determining whether a geofence event occurs for tracking assets based on time durations (Col 7 Lines 35-56)).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with and based at least partly on duration associated with the sixth position information, determining that the sixth position information is not actually indicative of the checkpoint as seen in Natucci et al. in order to increase accuracy in asset monitoring practices, thereby increasing system transparency, and thus mitigating loss in asset data.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time and effort in determining location events, thereby enhancing data associations, and thus increasing system usability.  These inventions when viewed in a combined state would yield predictable results in monitoring asset locations.  

	As per Claims 4, 11, and 18, Singh et al. teach receiving sixth position information indicative of a second machine checkpoint in which the haul truck enters (Singh et al. teach recording work vehicle data for a plurality of cycles between the locations [0036-0037]).  
Singh et al. do not explicitly disclose the second geofence.  That is, Singh et al. do not explicitly disclose geofences.  However, Walton does teach geofences to establish zones in a related art of work cycle management for work vehicles (Abstract) [0019] [0046] [0056] [0060].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the regions of Singh et al. with geofence as seen in Walton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating monitoring of work cycles for work vehicles.   
Singh et al. teach the second machine checkpoint as above.  Singh et al. do not explicitly disclose but Natucci et al. in a related art of asset tracking do teach and based at least partly on a duration associated with the sixth position information, determining that the sixth position information is not indicative of the checkpoint (Natucci et al. teach determining whether a geofence event occurs for tracking assets based on time durations (Col 7 Lines 35-56)). 
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with and based at least partly on a duration associated with the sixth position information, determining that the sixth position information is not indicative of the checkpoint as seen in Natucci et al. in order to increase accuracy in asset monitoring practices, thereby increasing system transparency, and thus mitigating loss in asset data.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time and effort in determining location events, thereby enhancing data associations, and thus increasing system usability.  These inventions when viewed in a combined state would yield predictable results in monitoring asset locations.  

	As per Claims 5 and 12, Singh et al. teach receiving sixth position information indicative of a third material plant checkpoint in which the haul truck enters at a first instance (Singh et al. teach recording work vehicle data for a plurality of cycles between the locations [0036-0037]).  
Singh et al. do not explicitly disclose first material plant geofence.  That is, Singh et al. do not explicitly disclose geofences.  However, Walton does teach geofences to establish zones in a related art of work cycle management for work vehicles (Abstract) [0019] [0046] [0056] [0060].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the regions of Singh et al. with geofence as seen in Walton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating monitoring of work cycles for work vehicles.   
Singh et al. teach second material plant checkpoint as above.  Singh et al. do not explicitly disclose but Natucci et al. in a related art of asset tracking do teach and based at least partly on a duration with the sixth position information, merging the sixth position information with the fifth position information, wherein the second time associated with the checkpoint is based at least in partly on the fifth position information and the sixth position information (Natucci et al. teach determining whether the asset remains in or leaves a geofence (i.e. same merging position data or differentiating position data) based on time (Abstract) (Col 7 Lines 35-36) ).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with and based at least partly on a duration with the sixth position information, merging the sixth position information with the fifth position information, wherein the second time associated with the checkpoint is based at least in partly on the fifth position information and the sixth position information as seen in Natucci et al. in order to increase accuracy in asset monitoring practices, thereby increasing system transparency, and thus mitigating loss in asset data.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time and effort in determining location events, thereby enhancing data associations, and thus increasing system usability.  These inventions when viewed in a combined state would yield predictable results in monitoring asset locations.  

Allowable Subject Matter
Claim 23 is allowable over the prior art but is subject to the rejections above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644. The examiner can normally be reached 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached at (571) 270-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE ELENA BRUNER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627